Office Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in the telephone interview with Mr. Victor Indiano on 03/27/2021.
The application has been amended as follows:
In the claims: 
In claim 1, line 18, after “member”, please delete (,) and add --.--;
In claim 6, line 5, after “aid”, please delete (,) and add --.--;
In claim 9, line 6, after “side”, please add --.--; and
In claim 35, line 3, after “transducer”, please add --.--.

	In the specification:
		In page 54, please delete lines 6-7.

/SUHAN NI/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        	


End Examiner’s Amendment